Chief Justice Robertson
delivered the Opinion of the Court.
Commissioners, who had been appointed to settle the fiducial accounts of Taylor Barton and his wife, who was executrix of Augustine Bailey, deceased, having made a report — the record of the County Court thereupon, exhibits the ioilowmg judgment: — “Lewis Conner “and William Furnish vs. Taylor Barton and Anne his “ wife, late Anne Bailey, executrix of Augustine Bailey “ deceased, defendants, on a report of settlement of es- “ tate of said deceased. — Said report rejected — and it “ is ordered that the plaintiffs recover their costs.”
This writ of error is brought to reverse the foregoing -, i anomalous order.
It does not appear that, either Furnish or Conner had, . í * _. , . . . , as devisees or creditors or otherwise, any interest mthe *456estate of the testator, and therefore it does not appear* that they had any right to interpose and become parties to the settlement in the County Court; nor does the record- show, that they were in fact, made parties, or ever appeared. Nor does it show, that either the executrix, or her husband, was in Court, or was privy in any way tó the action of the Court on the report. Therefore, the judgment for costs is erroneous; and, as the report, on its face, exhibits no ground for its rejection, and the record does not show that there was a proper judicial investigation of it, on any extraneous facts, the order rejecting it must also be deemed erroneous.
Wherefore, the judgment for costs, and the order rejecting the report, must be reversed, and the case remanded, that the report may be disposed of in a proper and regular manner.